COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of L.M.N. aka L.N., D.Y.L.N., and J.J.L.N.,
                            aka J.L.L., Children

Appellate case number:      01-18-00413-CV

Trial court case number:    2015-01217J

Trial court:                315th District Court of Harris County

        This appeal involves the termination of the parent-child relationship. This Court is
required to bring the appeal to final disposition within 180 days of May 23, 2018, the date
the first notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin.
6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. (Vernon 2013).
       Appellees’ briefs were due to be filed by September 4, 2018. See TEX. R. APP. P.
38.6(b). Appellee, Department of Family & Protective Service (“DFPS”), has filed an
unopposed motion for an extension of time to file its brief. The motion is granted.
DFPS’s brief is due to be filed no later than Monday, September 24, 2018. No
further extensions will be granted. See TEX. R. APP. P. 28.4(a), 38.6(d).
     Further, the brief of appellees, J.S.C. and M.S.C., if any, is due no later than
Monday, September 24, 2018. No extensions will be granted.
       The case remains set for submission Wednesday, September 26, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually      Acting for the Court

Date: September 6, 2018